         Case 3:17-cv-01425-MWB Document 74 Filed 08/31/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CRAIG ALAN TOAZ,                                    No. 3:17-CV-01425

              Plaintiff,                            (Judge Brann)

       v.                                           (Magistrate Judge Saporito)

KATHY P. LANE, Warden, et al.,

              Defendants.



                                      ORDER

                                 AUGUST 31, 2020

       Plaintiff filed the instant action on August 11, 2017. The instant action was

jointly assigned to the undersigned and to a magistrate judge. Upon designation, a

magistrate judge may “conduct hearings, including evidentiary hearings, and . . .

submit to a judge of the court proposed findings of fact and recommendations.”1

Once filed, this report and recommendation is disseminated to the parties in the

case who then have the opportunity to file written objections.2

       On May 1, 2020, Magistrate Judge Joseph F. Saporito, Jr., to whom this

matter is jointly assigned, issued a thorough report and recommendation




1
    28 U.S.C. 636(b)(1)(B).
2
    28 U.S.C. 636(b)(1).
         Case 3:17-cv-01425-MWB Document 74 Filed 08/31/20 Page 2 of 3




recommending that Plaintiff’s action be dismissed due to Plaintiff’s failure “to

exhaust all available administrative remedies.”3

       Plaintiff filed objections to the report and recommendation on June 17,

2020.4 When objections are timely filed, the District Court must conduct a de novo

review of those portions of the report to which objections are made.5 Although the

standard of review for objections is de novo, the extent of review lies within the

discretion of the District Court, and the Court may otherwise rely on the

recommendations of the magistrate judge to the extent that it deems proper.6 For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”7 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.8




3
    Doc. 67 at ¶ 48.
4
    See Doc. 70.
5
    28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).
6
    Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D. Pa. 2000) (citing United States v. Raddatz,
    447 U.S. 667, 676 (1980)).
7
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F.Supp.2d 465, 469 (M.D. Pa. 2010) (citing Henderson v. Carlson, 812
    F.2d 874, 878 (3d Cir. 1987) (explaining that judges should give some review to every report
    and recommendation)).
8
    28 U.S.C. § 636(b)(1); Local Rule 72.31.


                                              -2-
        Case 3:17-cv-01425-MWB Document 74 Filed 08/31/20 Page 3 of 3




      Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have

conducted a de novo review here and found no error.

      AND NOW, IT IS HEREBY ORDERED that:

      1.     Magistrate Judge Saporito’s May 1, 2020, Report and

             Recommendation, Doc. 67, is ADOPTED in full.

      2.     Final Judgment is entered in favor of Defendants and against Plaintiff.

      3.     The Clerk is directed to close the case file.



                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge




                                          -3-
